DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by  
Han (CN 101408472).
Han discloses a fixture for dispensing a powder, comprising: a base (see base for 407 and 417); a beam (404) comprising a first end (401), a second end (area 409), and a fulcrum (405) disposed between the first and second ends and coupled to the base (see fig.15); a load transfer beam (416) having a first end and a second end that is fixedly coupled to the base (at 417); and a force sensor (415) coupled to the load transfer beam; wherein: the beam can rotate about the fulcrum with respect to the base (via 405); the second end of the beam makes a point contact with the first end of the load transfer beam (via 418 and 408).
Allowable Subject Matter
Claims 2-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The following prior art as cited in PTO-892 is also citing significant pertinent structures or features to the applicant’s claimed invention: Ogur (US 1,398,790).
Ogur discloses a fixture for dispensing a powder having a base; a beam with a first end, a second end, and a fulcrum disposed between the first and second ends and coupled to the base; a load transfer beam having a first end and a second end that is fixedly coupled to the base and the beam can rotate about the fulcrum with respect to the base. It appears that Ogur does address a force sensor being coupled to the load transfer beam; the second end of the beam makes a point contact with the first end of the load transfer beam.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOB ZADEH whose telephone number is (571)270-5201.  The examiner can normally be reached on Monday-Friday 8am-4pm E.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BOB ZADEH/Examiner, Art Unit 3754